OFFICE   OF THE ATTORNEY        GENERAii’OF       TEXAS




Honorable II. L. .Xobe&oii
county atorney
Nlnkler county
Kenit,     %zae

Dear Sirr




                                          of a Conatabls,
                                        able*8 salary ha6
                                         the Con~lealo5ats’



                        'icls~?i912e,    Sac.   17 (a),     Vernon's

                    I5 countiee    where it     shall     heva bsen


             Court of suoh county to fix the sa.lary al-
             lowed to such offioers.      Eaoh of said
             ofricers    ahal& be paid l.n money an annual
             salary in twelve (12) equal ihstallments
             of not leas than the total cmn earned 88
             cc..pensation~earnsd   by him in his official
Honorable      8. L. Roberaon,       Page 2


                                                                   ‘..
               eapbotty for the fiscal year 1935
               andaot more than ths maximum mount
               allowed auoh offioer  under laws exiat-
               In6 August 24, 1935,

               *In view of tha foregoing    iiuthorlty   tha
        Co~iealoaerar    Court unquaatl6nably has tha au-
        thorlty to set the oonstabla'a      salary in Jan-
        uary, but it is doubtful as to whether or not
        the Court haa the authority     to'eaise    or lower
        the salary Wring the remainder of the year.
              "Ln your opinion, is it possible   In any
        way to miss the salary of a conetable after
        the salary has been set Sor tha year.     Ths
        salary nnxat be paid in twalve (12) equal in-
        stallments  as set out In the statutes.”

              Xlnkler County has a .populstion  of 6,178 ‘lnhabi-
taats    accordin    to the 1940 Federal Census.

               Seotion     18 of Qtiale     JBlEe, Vsmon*a     kxnotated
Civil    3tatute8,       provides .ln part:
              “The Commlsaloneral Court In oountles
        havin a population     OS lssa than twenty,thou-
        sand 'f 20,000) lnhabltanta,   aocordlng to the
        last praosding Psdeml Cansus at the first
        regular meeting in January of eaah calendar
        year, may pass an order provldfag      for aom-
        pensatlon of all oounty and precinat offiosra
        on a salary basis.      . . ."
              Se&ion       17 (a)j'Artlole    39120,   aupm,   reads in party
as followa:
             *The term *Preolnot OS?iceral  aa'uaed la
        this Aot means justloea  of the pea00 an4 eon-
        aDables.
               *. . .

              *(b)     In oouatiea whare it ahall,havs'been
        determined that preoinot      oliiosra    rhall be .oom-
        pensatad on aa annkal salary basis It sha&;,be
        the duty of’ the Cawulsslon~re~        Court of euoh'
        couaty'to    tlx the salary allowed to suoh otTi.-
        cers.    fiaoh df eal4 officers     shall be ,pal4 in
Honorable   Ii. L. Roberaon,    Page   3


     money an annual salary in twelve (12) equal
     inatallmenti~ of not lea8 than the total 8um
     sew504 as coapenaatioa    earned by him in hi8
     offioial  capacity for the flaaal year 1935
     an4 not more than the maximum alpount. allow-
     ed suah oifioer   under laws existing  August
     24, 1935.    . . .*
            In our opinioa     Ho. o-1595,   itiis   stated:
              *    that the caamisaionera*      oourt has
     the rlihi ;nd authority     to fix the salarlea      of
     the orflcsra   name4 in Ssotioa 13, Article
     39120, aupra, at any mount not leas than the
     total sum earned as ooapensatlon       by the offi-
     cer in hi8 offloial    capacity   for the flaoal
     year 1935, an4 not mor4. than the maximum amohnt
     allowed such officor    under laws 'existing 05
     August 24, 1935, a54 when suoh salaries         have
     once been fixed by tha aommisaloneral court
     ror 5814 otrlcera,    they cannot be changed
     during that year; however, then oomialssloneraf
     oourt may ahange the salaries       of said offl-
     oers for the Soll0wl5g year, provided suoh
     salaries   are not leaa than the total 8um
      ear544 as oompsnaatlon by the orflcer       in his
    ‘olfiolal   capaaity for the fiaoal     year 1935,
     and not more than the aaxinuan~amount allowed
     auoh ofiioer   un4sr laws existing     on August 24,
     193s.”

           It will be noted that Seotlon 1.3, Artlole        39124,
whlah is referred to in th8 above mentioned opinioa ia ap-
plicable  to oouatlea having a population       of 20,000 inhabi-
tants or more, an4 leas thag 190,000 lnhabktante acoordlng
to the last precedlhg Federal Census.        However, we think
that the ooaverae of what wa8 sai4 there with refersnos          to
a dearease la salary is equally applioabls         to paragraph (b)
Seotlon 17, Art&la 39124, regardi%        an  iaarease ln the
salary of a oonstable,    Therefore,    it la our opinion that
when the salary of the oonstable haq~ onoe been fixed by tbs
Cominiaaioners~ Court for the year in oompltaaoa with Sea-
tion 17, aupra, the salary cannot be ahanged during that
year; however, the Cofmi55lOnsrS ) Court may change the aal-
ary of the constable   ror the following     year,   provide4 auoh
salary la not lass than the total sum earned a8 oo~~ens4-
tlon by the constable   in his official     oapaclty fox the fiscal
year 1935, and not more than the maximum amount allowed auoh
Honorable H. b. Roberoon;   I?¶&34


officer under iawe existing an August 54, 1935. Spealflaally
answering your queetlon, there ia no w8p that the COD&S-
sioners* Court aan raise the salary of a aonstabls who is
coapeneated on an annual salary basis.after such salary has
been set. Iu other worda, the salary of the aonstable can-
not be increased or Uecramed after it haa been fixed by
the Commisslonere~Court for that year, but may be lncreaaed
or deareased for the following year @thin the limitation@
set forth In Seotlon 17, 8uprar      *

          It is stated in 09inioa No. C-1595, supra;
          0      it is the opinion of this Department
     that t~e'o&alssloner~t court hae no authority
     to fix or change the salaries or the county
     cOmmlsaloners, . . ."
          Articles 2360 - 2350-1, inolueive, Vernon'8 Anno-
tated civil Statutes, grovlde for the salaries of the County
Comiseloners In the rarioua oounties. Article 2350(2) pro-
vides:
          "The Coamlsaicnera'Court at it6 first
     regular meetlnS each year shall, by order duly
     made and entered upon the @lnutes of same
     oourt, rix the salarler of the oounty oommls-
     ,slonerafor such year within the limits as
     provided for In this sot.*
          Therefore, the CommissionsretCourt haa the author-
ity to rir the ealarlea~of the County Comihsioners  at Its
rlrst regular meeting each~year, for suoh year, within the'
limits a8 provided for in the sot. Our opinion No. O-1595,
supra,,is modiSle aaoordiagly to this extent.
         iVeare enoloelng a 009~ of said opinion for pour
lnfonnatlon.
          Trustlog that the foregoing fully answers your in-
quiry, we are
                                      $.kre .very'truly
                                          ~.